DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 7 should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 7 has not been further treated on the merits.
Examiner note: For examination purpose, claim 7 is assumed to depend on claim 1.
2.	Claims 4, 5, 6, 7, 10, 17, “can be” should be changed to “is”
2.	Claim 19, “will encase” should be changed to “encases”.
	“. The soft material can either have adhesive properties or have an adhesive applied to the flat side that faces the sunglasses, allowing the device to adhere and secure to the sunglasses.” should be changed to “; the soft material has adhesive properties or has an adhesive applied to the flat side that faces the sunglasses, allowing the device to adhere and secure to the sunglasses.”

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

3.	Claim 1 recites the limitation "the baseline" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  There is not a definition of a baseline.  What is “the baseline” in the drawings?  Appropriate correction is required.
	Claims 2-19 are rejected as being inherit the rejection of claim 1.
4.	Claim 1 recites the limitation "the cap height" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  There is not a definition of the baseline.  What is the cap height?  Where is “the cap height” in the drawings?  Appropriate correction is required.

5.	Claim 1 recites the limitation "the stems" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  There is not a definition of the baseline.  Appropriate correction is required.

6.	Claim 1 discloses an incomplete sentence “where the leg of the structure of each L shape”

7.	Claim 5 recites a term “such as, but not limited to” which renders the claim unclear as to whether or not certain limitation following such indefinite language are intended to be a part of the claimed subject matter. Deleting and replacing with a positive language such as "a nose pad arms fits through the gap…" or an appropriate correction is required.


Examiner note:  for examination purpose, limitation follows “may be” or “optionally” are not considered.
Claim 6 disclose “the cap height” which is not defined in the claim.  What is cap high in the drawing?  Correction is required.
Claim 6 recites the limitation "the soft material" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

8.	Claim 12 is objected to because of the following reasons: Claim 6 recites indefinite language term “may be” in line 5 which render the claim unclear as to whether or not certain limitations following such indefinite language are intended to be part of the claimed subject matter.  Replacing “can be optionally encased” with “encases” or an appropriate correction is needed.
Examiner note:  for examination purpose, limitation follows “may be” or “optionally” are not considered.

9.	In claims 1-19, these terms “can”, “can be”, “may be”, “optionally”, “would” should be deleted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeill (US 3,600,069).
Regarding to claim 1, McNeil discloses, in Figures 1-3, a device comprising: parallel structures connected by a torsion bridge (22), each parallel structure having a mirror-imaged configuration; the torsion bridge (22) forming a crossbar connecting the parallel structures and comprising the point of a hook (23); the torsion bridge bent at each end to form the paralleled structures comprising paralleled arms (24) leading from the hook point (23) and bent at the cap height into the stems (11) that extend down from the cap height; where each parallel stem (11) bends at the baseline to form corners that connect the stem to a leg (26) to form mirrored L shapes; where the corner of each L shape is formed into structures having a non-enclosed counter surrounding negative space or "bowl";
where the leg of the structure of each L shape, the leg angled at any degree optimal to facilitating the device's function as either predetermined in the device's construction (angle degree of the leg is not defined, examiner assumes it any angle), but subject to the desire of the individual user (again individual user is assumed as any user); where the leg terminates at the 
Regarding to claim 2, McNeil discloses the device of claim 1, wherein the torsion bridge (22) is a cross bar between the paralleled structures of the device, and is the point of a hook of the device (23).
Regarding to claim 3, McNeil discloses the device of claim 1, wherein the hook is formed by a bend at the cap height (not defined) of the stems to form arms that connect to the torsion bridge (22), and form the throat which is the gape of the hook into which the bridge of prescription eyewear fits for the device to grip it.
Regarding to claim 4, McNeil discloses the device of claim 1, wherein the stems are either straight or slightly curved (degree of curve is not defined, anything flexible is bendable or curvable) to any optimized degree to facilitate the hooking formation and performance, can be perpendicular to the arms of the hook or angled in or out based on user preference, and can be bent forward or back, each of the alternative angled position subject to user preference and achieved by the user by applying pressure with the fingers of the hands to cause the resilient material from which the device is made and formed to angle from the corners of the device, and/or the arms of the hook, to any desired degree within and outside the coplanar area of the device (the wire structure 11 is flexible; therefore, it can be curved or bent or angled; see Figures 1-3).
Regarding to claim 5, McNeil discloses the device of claim 1, wherein the bends at the corners of the L shapes form, either with curves or straight edges, into non-enclosed counters that is incomplete square shape, and containing a bowl; a nose pad arms fits through the gap of 
Regarding to claim 6, McNeil discloses the device of claim 1, wherein the legs of the L shapes extend in mirrored direction, away from the parallel stems (11, 26), the legs have feet that are a straight terminus, or a serif formed as an angle to any degree, or a closed or non-closed counter, and which pushes against the sunglasses frame or lens (see Figure 2).
Regarding to claim 7, McNeil discloses the device of claim 1, wherein the hook structure of the device is the same, but configures alternatively at the corners of the stems where the corner is eliminated and there is no bend or clasping mechanism formation at the baseline; where the stems are configured in such an alternative way in which each parallel stem does not bend at the baseline, but each continues to extend down below the baseline to a terminal point, or terminates at the baseline; where the terminal point forms the feet of the device; where the terminals of the feet of either stem is either an enclosed or non-enclosed counter, a serif of any angle degree or shape, or no serif at all and only a straight leg to a terminal point; where the feet of both stems are encased in a soft and rubbery material that is adhesive, or have adhesive applied to the soft material’s surface (see Fig. 1-3).
Regarding to claim 8, McNeil discloses the device of claim 7, wherein the torsion bridge (22) is a cross bar between the paralleled structures of the device, and is the point of a hook of the device.
Regarding to claim 9, McNeil discloses the device of claim 7, wherein the hook is formed by a bend at the cap height of the stems (11) to form arms that connect to the torsion bridge, and form the throat which is the gape of the hook into which the bridge of prescription eyewear fits for the device to grip it (figures 1-3).

Regarding to claim 11, McNeil discloses the device of claim 7, wherein the stems (11) of the device extend downward from the arms of the hook to feet that are a straight terminus, or a serif formed as an angle to any degree, or a closed or non-closed counter, and which pushes against the sunglasses frame or lens (figures 1-3).
Regarding to claim 12, McNeil discloses the device of claim 1, a second alternative configuration where the hook structure of the device is the same, but configures alternative at the corners of the stems (11) wherein the feet are encased in a soft and rubbery material, flattened on the exterior planar of the device, and angled so that they is placed flatly against the interior portion of nose pads formed from the material used to form the sunglasses frame (figures 1-3).
Regarding to claim 13, McNeil discloses the device of claim 12, wherein the soft material is either made of a material with adhesive properties, or the exterior flat portion of the material can have an adhesive applies to it, so that the soft material can adhere to the nose pads formed from the material of the sunglasses frame, in order for the device to secure to the sunglasses frame (figures 1-3).

Regarding to claim 16, McNeil discloses the device of claim 12, wherein the hook is formed by a bend at the cap height of the stems to form arms that connect to the torsion bridge, and form the throat which is the gape of the hook into which the bridge of prescription eyewear fits for the device to grip it (figures 1-3).
Regarding to claim 17, McNeil discloses the device of claim 12, wherein the stems are either straight or slightly curved to any optimized degree to facilitate the hooking formation and performance, can be perpendicular to the arms of the hook or angled in or out based on user preference, and can be bent forward or back, each of the alternative angled position subject to user preference and achieved by the user by applying pressure with the fingers of the hands to cause the resilient material from which the device is made and formed to angle from the corners of the device, and/or the arms of the hook, to any desired degree within and outside the coplanar area of the device (figures 1-3).
Regarding to claim 18, McNeil discloses the device of claim 12, wherein the bends at the corners of the L shapes bend in the opposite direction as the hook point, to bend again to cause the legs of the device to extend outward perpendicularly from the stems of the device (figures 1-3).
Regarding to claim 19, McNeil discloses the device of claim 12, wherein the legs are encased in a strip of soft rubbery material that will encase the entirety of the legs and the feet, with a thickness that extends no further than the bend at the corner to the stems, and is flattened. The soft material can either have adhesive properties or have an adhesive applied to the flat side 

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claims 12 and 1 and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/TUYEN TRA/Primary Examiner, Art Unit 2872